Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 25, 2020

The Court of Appeals hereby passes the following order:

A20A1805. SAM LEVINE v. GEORGIA ALLOY, LLC et al.

       Following an unfavorable dispossessory ruling in superior court, Sam Levine
appealed to this Court, and we affirmed the trial court’s ruling. See Levine v. Georgia
Alloy, LLC, Case No. A19A0187, decided May 21, 2019. On February 27, 2020, the
trial court entered our remittitur into its docket, and Levine filed this appeal.
       OCGA § 5-6-10 requires the trial court to carry out this Court’s decision. In
entering the remittitur into its docket, the trial court took a step toward fulfilling this
requirement. Accordingly, “the controversy is at an end; [and] the rights of the
parties, so far as they are involved in the litigation, are conclusively adjudicated.”
Pearle Optical of Monroeville v. Ga. State Bd. of Examiners in Optometry, 219 Ga.
856, 858 (136 SE2d 371) (1964). It follows that no appeal is permitted from the
remittitur order, and this appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/25/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.